Exhibit 99.1 ARROW ELECTRONICS FOURTH QUARTER SALES ADVANCE 14% YEAR OVER YEAR TO $6.2 BILLION Fourth Quarter Non-GAAP Diluted Earnings per Share Advance 31% to Record $1.69 Cash Flow from Operations of $215 Million in the Fourth Quarter ENGLEWOOD, Colo. February 5, 2014 Arrow Electronics Inc. (NYSE:ARW) today reported fourth quarter 2013 net income of $134.8 million, or $1.32 per share on a diluted basis, compared with net income of $174.7 million, or $1.62 per share on a diluted basis in the fourth quarter of 2012.Excluding certain items in both the fourth quarters of 2013 and 20121, net income of $172.0 million, or $1.69 per share on a diluted basis, in the fourth quarter of 2013 compared with net income of $139.7 million, or $1.29 per share on a diluted basis, in the fourth quarter of 2012. Fourth quarter sales of $6.15 billion increased 14 percent from sales of $5.40 billion in the prior year.Sales, as adjusted, increased 8 percent year over year. “An outstanding fourth quarter capped off a good year for Arrow.Both sales and non-GAAP earnings per share were ahead of our expectations, and we, again, generated strong cash flow.Operating margins grew in both businesses year over year, and we posted record operating income in the fourth quarter,” said Michael J. Long, chairman, president, and chief executive officer. Global components fourth-quarter sales of $3.44 billion increased 8 percent year over year.Sales, as adjusted, increased 6 percent year over year.Sales in the Asia-Pacific region increased 9 percent year over year, with significant contributions from China.In the Americas, sales increased 3 percent year over year.European sales, as adjusted, were up 10 percent year over year. Global enterprise computing solutions (“ECS”) fourth-quarter sales of $2.72 billion increased 23 percent year over year.Sales, as adjusted, increased 12 percent year over year, as storage, software, and services advanced at double digit growth rates globally.In the Americas, sales grew 19 percent year over year as our value-added service offering creates a differentiated value proposition for our suppliers and customers.In Europe sales, as adjusted, advanced 5 percent year over year. FULL YEAR Arrow’s net income for 2013 was $399.4 million, or $3.85 per share on a diluted basis, compared with net income of $506.3 million, or $4.56 per share on a diluted basis in 2012. Excluding certain items in both 2013 and 20121, net income of $519.0 million, or $5.01 per share on a diluted basis, in 2013 compared with net income of $517.8 million, or $4.66 per share on a diluted basis, in 2012. 2013 sales of $21.36 billion increased 5 percent from sales of $20.41 billion in 2012.Sales, as adjusted, increased 3 percent year over year. “We were able to drive current year results, with operating income, as adjusted, up $14 million year over year to $823 million. We also invested in our future, funding organic growth programs and completing acquisitions to accelerate our strategy, as well as return significant capital to our shareholders, said Mr. Long.” 1 A reconciliation of non-GAAP adjusted financial measures including sales, as adjusted, operating income, as adjusted, net income attributable to shareholders, as adjusted, and net income per share, as adjusted to GAAP financial measures is presented in the reconciliation tables included herein. “With $451 million in cash flow from operations in 2013, we again meaningfully exceeded our cash flow target,” said Paul J. Reilly, executive vice president, finance and operations, and chief financial officer.“The highly effective management of our balance sheet and related strong cash flow provided us with the opportunity to do both strategic acquisitions and return approximately $350 million to shareholders through our stock repurchase program in 2013.” GUIDANCE We expect no meaningful change to the markets we serve in the first quarter of 2014. “As we look to the first quarter, we believe that total sales will be between $5.1 billion and $5.5 billion, with global components sales between $3.3 billion and $3.5 billion and global enterprise computing solutions sales between $1.8 billion and $2.0 billion.As a result of this outlook, we expect earnings per share, on a diluted basis, excluding any charges to be in the range of $1.14 to $1.26 per share.Our guidance assumes an average tax rate in the range of 27 to 29 percent, average diluted shares outstanding are expected to be 102 million, and the average USD to Euro exchange rate for the first quarter is 1.35 to 1,” said Mr. Reilly. Please refer to the CFO commentary as a supplement to the company’s earnings release, which can be found at www.arrow.com/investor. Arrow Electronics (www.arrow.com) is a global provider of products, services and solutions to industrial and commercial users of electronic components and enterprise computing solutions. Arrow serves as a supply channel partner for more than 100,000 original equipment manufacturers, contract manufacturers and commercial customers through a global network of more than 460 locations in 58 countries. # # # Information Relating to Forward-Looking Statements This press release includes forward-looking statements that are subject to numerous assumptions, risks, and uncertainties, which could cause actual results or facts to differ materially from such statements for a variety of reasons, including, but not limited to: industry conditions, the company's implementation of its new enterprise resource planning system, changes in product supply, pricing and customer demand, competition, other vagaries in the global components and global ECS markets, changes in relationships with key suppliers, increased profit margin pressure, the effects of additional actions taken to become more efficient or lower costs, risks related to the integration of acquired businesses, changes in legal and regulatory matters, and the company’s ability to generate additional cash flow.Forward-looking statements are those statements, which are not statements of historical fact.These forward-looking statements can be identified by forward-looking words such as "expects," "anticipates," "intends," "plans," "may," "will," "believes," "seeks," "estimates," and similar expressions. Shareholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made.The company undertakes no obligation to update publicly or revise any of the forward-looking statements. For a further discussion of factors to consider in connection with these forward-looking statements, investors should refer to Item 1A Risk Factors of the company’s Annual Report on Form 10-K for the year ended December 31, 2013. Certain Non-GAAP Financial Information In addition to disclosing financial results that are determined in accordance with accounting principles generally accepted in the United States (“GAAP”), the company also provides certain non-GAAP financial information relating to sales, operating income, net income attributable to shareholders, and net income per basic and diluted share. The company provides sales on a non-GAAP basis adjusted for the impact of changes in foreign currencies and certain other items that impact the year over year comparison.These other items include a prospective revision of sales related to a fulfillment contract to present these revenues on an agency basis as net fees, as compared to presenting gross sales (referred to as “change in presentation of sales” which had no impact on profitability or cash flow) and the impact of acquisitions by adjusting the company's prior periods to include the sales of businesses acquired as if the acquisitions had occurred at the beginning of the period presented (referred to as "impact of acquisitions"). Operating income, net income attributable to shareholders, and net income per basic and diluted share are adjusted for certain charges, credits, gains, and losses that the company believes impact the comparability of its results of operations.These charges, credits, gains, and losses arise out of the company’s efficiency enhancement initiatives, acquisitions (including intangible assets amortization expense), prepayment of debt, and adjustments related to certain tax matters. A reconciliation of the company’s non-GAAP financial information to GAAP is set forth in the tables below. The company believes that such non-GAAP financial information is useful to investors to assist in assessing and understanding the company’s operating performance and underlying trends in the company’s business because management considers these items referred to above to be outside the company’s core operating results.This non-GAAP financial information is among the primary indicators management uses as a basis for evaluating the company’s financial and operating performance.In addition, the company’s Board of Directors may use this non-GAAP financial information in evaluating management performance and setting management compensation. The presentation of this additional non-GAAP financial information is not meant to be considered in isolation or as a substitute for, or alternative to, sales, operating income, net income and net income per basic and diluted share determined in accordance with GAAP.Analysis of results and outlook on a non-GAAP basis should be used as a complement to, and in conjunction with, data presented in accordance with GAAP. ARROW ELECTRONICS, INC. NON-GAAP SALES RECONCILIATION (In thousands) (Unaudited) Quarter Ended December 31, % Change Consolidated sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Consolidated sales, as adjusted $ $ % Global components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Global components sales, as adjusted $ $ % Europe components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Europe components sales, as adjusted $ $ % Global ECS sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Global ECS sales, as adjusted $ $ % ECS Europe sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions ECS Europe sales, as adjusted $ $ % Year Ended December 31, % Change Consolidated sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Change in presentation of sales - ) Consolidated sales, as adjusted $ $ % Global components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Change in presentation of sales - ) Global components sales, as adjusted $ $ % Europe components sales, as reported $ $ )% Impact of changes in foreign currencies - Impact of acquisitions Change in presentation of sales - ) Europe components sales, as adjusted $ $ % Global ECS sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Global ECS sales, as adjusted $ $ % ECS Europe sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions ECS Europe sales, as adjusted $ $ % ARROW ELECTRONICS, INC. NON-GAAP EARNINGS RECONCILIATION (In thousands except per share data) (Unaudited) Quarter Ended December 31, Year Ended December 31, Operating income, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Settlement of legal matter - ) - ) Operating income, as adjusted $ Net income attributable to shareholders, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Settlement of legal matter - ) - ) Loss on prepayment of debt - - - Settlement of tax matters Income taxes - - Interest (net of taxes) - - Net income attributable to shareholders, as adjusted $ Net income per basic share, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Settlement of legal matter - ) - ) Loss on prepayment of debt - - - Settlement of tax matters Income taxes - - Interest (net of taxes) - - - Net income per basic share, as adjusted $ Net income per diluted share, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Settlement of legal matter - ) - ) Loss on prepayment of debt - - - Settlement of tax matters Income taxes - - Interest (net of taxes) - - - Net income per diluted share, as adjusted $ The sum of the components for basic and diluted net income per share, as adjusted, may not agree to totals, as presented, due to rounding. ARROW ELECTRONICS, INC. NON-GAAPSEGMENT RECONCILIATION (In thousands) (Unaudited) Quarter Ended December 31, Year Ended December 31, Global components operating income, as reported $ Intangible assets amortization expense Global components operating income, as adjusted $ Global ECS operating income, as reported $ Intangible assets amortization expense Global ECS operating income, as adjusted $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) Quarter Ended Year Ended December 31, December 31, (Unaudited) Sales $ Costs and expenses: Cost of sales Selling, general, and administrative expenses Depreciation and amortization Restructuring, integration, and other charges Settlement of legal matter - ) - ) Operating income Equity in earnings of affiliated companies Interest and other financing expense, net Other - - - Income before income taxes Provision for income taxes Consolidated net income Noncontrolling interests 88 Net income attributable to shareholders $ Net income per share: Basic $ Diluted $ Weighted-average shares outstanding: Basic Diluted ARROW ELECTRONICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands except par value) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant, and equipment, at cost: Land Buildings and improvements Machinery and equipment Less: Accumulated depreciation and amortization ) ) Property, plant, and equipment, net Investments in affiliated companies Intangible assets, net Cost in excess of net assets of companies acquired Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Short-term borrowings, including current portion of long-term debt Total current liabilities Long-term debt Other liabilities Equity: Shareholders' equity: Common stock, par value $1: Authorized – 160,000 shares in both 2013 and 2012 Issued – 125,424 shares in both 2013 and 2012 Capital in excess of par value Treasury stock (25,488 and 19,423 shares in 2013 and 2012, respectively), at cost ) ) Retained earnings Accumulated other comprehensive income Total shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Quarter Ended December 31, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operations: Depreciation and amortization Amortization of stock-based compensation Equity in earnings of affiliated companies ) ) Deferred income taxes ) ) Restructuring, integration, and other charges Excess tax benefits from stock-based compensation arrangements ) 54 Other ) Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable ) ) Inventories Accounts payable Accrued expenses Other assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Cash consideration paid for acquired businesses ) ) Acquisition of property, plant, and equipment ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings ) ) Proceeds from long-term bank borrowings, net Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements ) Repurchases of common stock ) ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 31, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operations: Depreciation and amortization Amortization of stock-based compensation Equity in earnings of affiliated companies ) ) Deferred income taxes ) Restructuring, integration, and other charges Excess tax benefits from stock-based compensation arrangements ) ) Other ) Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable ) ) Inventories ) ) Accounts payable Accrued expenses ) Other assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Cash consideration paid for acquired businesses ) ) Acquisition of property, plant, and equipment ) ) Purchase of cost method investments ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings ) ) Proceeds from (repayment of) long-term bank borrowings, net ) Net proceeds from note offering - Redemption of senior notes ) - Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements Repurchases of common stock ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ ARROW ELECTRONICS, INC. SEGMENT INFORMATION (In thousands) Quarter Ended December 31, Year Ended December 31, (Unaudited) Sales: Global components $ Global ECS Consolidated $ Operating income (loss): Global components $ Global ECS Corporate (a) Consolidated $ (a) Includes restructuring, integration, and other charges of $18.2 million and $92.7 million for the quarter and year ended December 31, 2013 and $11.3 million and $47.4 million for the quarter and year ended December 31, 2012, respectively. Also included is a gain of $79.2 million for the quarter and year ended December 31, 2012 which is related to the settlement of a legal matter. CONTACT: Arrow Electronics Inc. Greg Hanson Vice President and Treasurer 303-824-4537 or Paul J. Reilly Executive Vice President, Finance and Operations & Chief Financial Officer 631-847-1872 or Media Contact: John Hourigan Vice President, Global Communications 303-824-4586
